 Case 17-12708        Doc 196      Filed 03/28/19 Entered 03/28/19 14:29:38          Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION



In re:

PAUL FRANCIS,                                               CHAPTER 7
                                                            CASE NO. 17-12708-FJB
                       Debtor.



                                 CERTIFICATE OF SERVICE

         I, Anthony R. Leone, hereby certify that on the 28th day of March, 2019, I served a copy

of the Amended Motion for Authority to Sell Real Property By Way of Public Auction Free

and Clear of Liens [Doc.190] and Amended Notice of Intended Public Sale of Real Property

[Doc. 194] via first-class mail, postage prepaid, ECF transmission or by electronic mail upon the

parties listed on the attached Service List as indicated.




                                               /s/ Anthony R. Leone
                                               Anthony R. Leone, Esq. BBO #681760
                                               Murtha Cullina LLP
                                               99 High Street
                                               Boston, MA 02110
                                               617-457-4000 Telephone
                                               617-482-3868 Facsimile
                                               aleone@murthalaw.com




9900936v1
              Case 17-12708           Doc 196     Filed 03/28/19 Entered 03/28/19 14:29:38         Desc Main
                                                   Document     Page 2 of 2




John Fitzgerald, Asst. U.S. Trustee*
                                                                                     Carmenelisa Perez-Kudzma, Esq.*
Office of the US Trustee                       Paul Francis
                                                                                     Perez-Kudsma Law Office
J.W. McCormack P.O. & Courthouse               410 Highland Street
                                                                                     413 Boston Post Road
5 Post Office Sq., 10th Fl, Suite 1000         Milton, MA 02186
                                                                                     Weston, MA 02493
Boston, MA 02109
John Houton, Esq.*
(Counsel for City of Boston Treasury Depart)   Richard T. Mulligan, Esq.*            Marcus Pratt, Esq.*
City of Boston                                 (Counsel for CitiMortgage, Inc.)      (Counsel for U.S. Bank, as Trustee)
City Hall Room M-5                             Harmon Law Office, P.C.               Korde & Associates, P.C.
One City Hall Square                           P.O. Box 610389                       90 Chelmsford Street, Suite 3102
Boston, MA 02201                               Newton Highlands, MA 02461-0345       Lowell, MA 01851

David Yunghans, Esq.*
(Counsel for Bayview Loan Servicing            Bayview Loan Servicing LLC
                                                                                     Citibank
LLC)                                           Bankruptcy Depart.
                                                                                     P.O. Box 790034
745 Boylston Street                            4425 Ponce De Leo Blvd., 5th Floor
                                                                                     St. Louis, MO 63179-0034
Boston, MA 02116                               Coral Gables, FL 33146-1837



CitiMortgage Inc                               CitiMortgage, Inc.                    CitiMortgage, Inc.
15851 Clayton Rd                               P.O. Box 790005                       P.O. Box 6030
Ballwin, MO 63011                              Saint Louis, MO 63179-0005            Sioux Falls, SD 57117-6030


City of Boston Treasury Department
                                                                                     Internal Revenue Service
Bankruptcy Coordinator                         Ditech Financial LLC
                                                                                     Centralized Insolvency Operation
Boston City Hall Room M-5                      332 Minnesota St Ste 610
                                                                                     P. O. Box 7346
One City Hall Square                           Saint Paul, MN 55101
                                                                                     Philadelphia, PA 19101-7346
Boston, MA 02201


                                               Massachusetts Department of Revenue
Korde & Associates, P.C.                                                             Ocwen Loan Servicing, LLC
                                               Bankruptcy Unit
900 Chelmsford St., Suite 3102                                                       1661 Worthington Road, Suite 100
                                               P. O. Box 9564
Lowell, MA 01851                                                                     West Palm Beach, FL 33409
                                               Boston, MA 02114-9564

                                                                                     U.S. Bank National Association, as
                                               The Bank Of New York Mellon Trustee   trustee
Ruth Francis
                                               c/o Bayview Loan Servicing, LLC       c/o Ocwen Loan Servicing, LLC
410 Highland St
                                               4425 Ponce De Leon Blvd. 5th Floor    Attn: Bankruptcy Department
Milton, MA 02186
                                               Coral Gables, Florida 33146           P.O. Box 24605
                                                                                     West Palm Beach, FL 33416-4605

Verizon by American InfoSource LP as           Wells Fargo Bank, N.A.
                                                                                     Office of the United States Trustee
agent                                          Small Business Lending Division
                                                                                     537 Congress Street, Suite 300
4515 N Santa Fe Ave                            P.O. Box 29482
                                                                                     Portland, ME 04101
Oklahoma City, OK 73118                        Phoenix, AZ 85038-8650

              *via Court’s ECF system or electronic transmission
